                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                         May 03, 2021
                                                                      Nathan Ochsner, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 VINCENT                      §   CIVIL ACTION NO.
 HENDERSON,                   §   4:18-cv-00413
         Plaintiff,           §
                              §
                              §
        vs.                   §   JUDGE CHARLES ESKRIDGE
                              §
                              §
 HARRIS COUNTY, et al,        §
           Defendants.        §

                            ORDER
     The agreed motion by the parties to refer this case to a
Magistrate Judge for a settlement conference is GRANTED.
Dkt 95.
     This case is REFERRED to United States Magistrate Judge
Andrew M. Edison for a settlement conference. He will
determine a mutually convenient date and will contact the parties
regarding necessary procedure and preparation. The Magistrate
Judge is also given the authority to modify deadlines and adjust
this Court’s scheduling order as necessary.
    SO ORDERED.


    Signed on May 3, 2021, at Houston, Texas.



                            Hon. Charles Eskridge
                            United States District Judge
